 1

 2

 3

 4                                                                 JS-6
 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   SOONYOUNG KIM,                              Case No. SACV 19-02307 JFW (RAO)
12                       Petitioner,
                                                 JUDGMENT
13          v.
14   STATE OF CALIFORNIA,
15                       Respondent.
16

17
           IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18
     for the reasons set forth in the related Order Regarding Summary Dismissal of
19
     Petition for Writ of Habeas Corpus and Denial of Certificate of Appealability.
20

21
     DATED: January 16, 2020
22                                         ___________________________________
23                                         JOHN F. WALTER
                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28
